Citation Nr: 1531608	
Decision Date: 07/24/15    Archive Date: 08/05/15

DOCKET NO.  12-28 680	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUES

1. Entitlement to an increased rating in excess of 20 percent for a right ankle disability.

2. Entitlement to an increased rating in excess of 20 percent for a left ankle disability.

3. Entitlement to an increased rating in excess of 20 percent for a left shoulder disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. M. Gillett, Counsel


INTRODUCTION

The Veteran served on active duty from May 1981 to October 1985. 

This case comes before the Board of Veterans' Appeals (Board) on appeal from an April 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, California. The Veteran did not request a hearing before the Board. 

The issues of service connection for left arm, hand, and finger disorders, secondary to the service-connected left shoulder disability; and bilateral leg and low back disorders, secondary to the service-connected bilateral ankle disabilities have been raised by the record in an April 2012 statement, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ). Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action. 
38 C.F.R. § 19.9(b) (2014). 

The appeal is REMANDED to the AOJ. VA will notify the appellant if further action is required.


REMAND

In an April 2012 written statement, the Veteran reported experiencing progressive worsening of his service-connected right ankle, left ankle, and left shoulder disabilities. Therefore, another VA examination to determine the severity of these disabilities should be provided.  





Accordingly, the case is REMANDED for the following action:


1. Contact the Veteran and the Veteran's representative to obtain and associate with the claims file all outstanding VA and private treatment records indicating treatment for the Veteran's left shoulder and bilateral ankle disabilities. All records/responses received should be associated with the claims file. All efforts to obtain the records should be fully documented. Insure that the Veteran is provided with the necessary authorization and release forms to procure any outstanding records.

2. Schedule the Veteran for a VA joints examination to determine the severity of the Veteran's left shoulder, right ankle, and left ankle disabilities. The AOJ should insure that the Veteran is notified of the examination by letter and a copy of such notification is included in the file. The VA examiner must be allowed access to the Veteran's electronic claims file and should note said review in his or her report. The examiner should note any functional impairment caused by the Veteran's left shoulder and bilateral ankle disabilities, including a full description of the effects of his disabilities upon his ordinary activities, if any.

3. When the development requested has been completed, and the AOJ has ensured compliance with the requested action, this case should again be reviewed by the AOJ on the basis of the additional evidence. If the benefits sought are not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case, and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
BRADLEY W. HENNINGS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal. 38 C.F.R. § 20.1100(b) (2014).







